BURGESS, P. J. —
This is an action brought in the circuit court of Washington county, under section 650, Revised Statutes 1899, for the purpose of having *183the court to ascertain and declare the title to certain land described in an agreed statement of facts, which follows hereafter.
The court rendered judgment for plaintiff from which defendants- appeal.
The cause was tried upon the following agreed statement of facts:
“That on the fifteenth day of July, 1885, the fee simple title to the land in controversy was, by a conveyance in due and legal form properly recorded in the records of deeds in Washington county, Missouri, in Aubrey H. Gillingham, the plaintiff herein, and that he has never conveyed the same or any part thereof.
“That on or about the —--day of March, 1897, suit was begun by the State ex rel. —--, tax collector of Washington County, Missouri, against A. H. Gillingham, to foreclose the tax lien for the taxes of the year 1895; that there was no personal service in said cause on any person, but that citation by publication was issued by the clerk in vacation, directed to A. H. Gillingham, which was published according to law, and thereafter, and on or about the first day day of August, 1897, a judgment was rendered on said service against A. H. Gillingham, foreclosing the tax lien on said land for the year 1895. That thereafter execution was issued against A. H. Gillingham, and on or about March 8, 1898, the above described property after being properly advertised as the property of A. H. Gillingham, was sold by the sheriff of Washington county to one Smith Jackson and the defendant Robert T. Brown, Jackson purchasing the northeast quarter of section 30 of said land, which was by him by warranty deed subsequently conveyed to and is now claimed by defendant Julia B. Rinkel, and defendant Brown purchasing the northeast quarter of section 29 of said land, which he still claims; that the sheriff duly executed deeds therefor to said Smith Jackson and Robert T. Brown respectively, in due form of law.
*184“That the question involved in this suit is: Did the court acquire jurisdiction of Aubrey H. Gillingham by a citation by publication to A. H. Gillingham, and would a judgment against A. H. Gillingham and the sale thereunder pass the title of Aubrey H. Gillingham to the land in controversy, the title being taken and duly recorded in the name of Aubrey H. Gillingham, and all these proceedings being against A. H. Gillingham?”
The case of William D. Spore v. Ozark Land Company, reported in 186 Mo. 656, involved the same legal proposition that is involved in this, and, in an opinion by Judge Fox, settles that question adversely to the contention of appellants, and for the reasons therein stated the judgment is affirmed.
All concur.